SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (this "Agreement"), dated as of May 22, 2002,
among Merlin Software Technologies International, Inc. (d.b.a. Merlin
Technologies), a corporation organized under the laws of the State of Nevada
(Merlin Software Technologies International, Inc., together with its
subsidiaries is collectively referred to herein as the "Company"), SDS Merchant
Fund L.P., a Delaware limited partnership ("SDS"), the other investors set forth
on the signature pages hereto (collectively, with SDS, the "Purchasers") and,
with respect to Section 4(p) of this Agreement only, Robert A. Heller and Trevor
McConnell (collectively, the "Officers").

WHEREAS: 

A. The Company and the Purchasers are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D ("Regulation D"), as promulgated by the United States
Securities and Exchange Commission (the "SEC") under the Securities Act of 1933,
as amended (the "Securities Act").

B. Upon the terms and conditions stated in this Agreement, the Company desires
to issue to the Purchasers, and the Purchasers desire to accept as repayment of
the principal and accrued interest on the Series A Notes of the Company (the
"Series A Notes"): (i) redeemable, convertible secured notes of the Company, in
the aggregate principal amount of One Million Seven Hundred Forty Five Thousand
Eight Hundred Eight Dollars and Forty Seven Cents ($1,745,880.47), in the form
attached hereto as Exhibit A (the "Series B-1 Notes"), convertible into shares
of the Company's common stock, par value $ 0.001 per share (the "Common Stock"),
and (ii) warrants (the "Series B Warrants"), in the form attached hereto as
Exhibit B, to acquire Common Stock.

C. Upon the terms and conditions stated in this Agreement, the Company desires
to issue warrants to purchase Common Stock (the "Exchange Warrants"), in the
form attached hereto as Exhibit C, to the Purchasers in exchange for, and the
Purchasers desire to accept the Exchange Warrants in exchange for, warrants (the
"Series A Warrants") to purchase Common Stock issued in connection with the
Series A Notes.

D. The Company has outstanding obligations, both documented and undocumented, to
SDS in the amount of One Million Five Hundred Thousand Dollars ($1,500,000) (the
"Series B Bridge Payment") and approximately Three Million Dollars ($3,000,000)
(the "Series C Bridge Payment", and collectively with the Series B Bridge
Payment, the "Bridge Loan Amount").

E. Upon the terms and conditions stated in this Agreement, the Company desires
to sell, and SDS desires to accept as repayment of the Series B Bridge Payment,
redeemable, convertible secured notes of the Company, in the aggregate principal
amount of One Million Five Hundred Thousand Dollars ($1,500,000), in the form
attached hereto as Exhibit D (the "Series B-2 Notes"), convertible into shares
of Common Stock.

F. Upon the terms and conditions stated in this Agreement, and either
simultaneously with the consummation of the other transactions contemplated by
this Agreement, or on a date that the parties hereto may hereinafter agree, the
Company desires to sell, and SDS desires to accept as repayment of the Series C
Bridge Payment, redeemable, convertible secured notes of the Company (the
"Series C Notes"), convertible into Common Stock and on which interest shall
continue to accrue. The Series B-1 Notes, the Series B-2 Notes and the Series C
Notes are collectively referred to herein as the "Notes". The Series B Warrants
and the Exchange Warrants are collectively referred to herein as the "Warrants".
The shares of Common Stock issuable upon conversion of or otherwise pursuant to
the Notes are referred to herein as the "Conversion Shares" and the shares of
Common Stock issuable upon exercise of or otherwise pursuant to the Warrants are
referred to herein as the "Warrant Shares". The Notes, the Warrants, the
Conversion Shares and the Warrant Shares are collectively referred to herein as
the "Securities" and each of them may individually be referred to herein as a
"Security".

G. Contemporaneous with the execution and delivery of this Agreement, the
parties hereto are executing and delivering: (i) a Registration Rights
Agreement, in the form attached hereto as Exhibit E (the "Registration Rights
Agreement"), pursuant to which the Company has agreed to provide certain
registration rights under the Securities Act and the rules and regulations
promulgated thereunder, and applicable state securities laws, (ii) an Amended
and Restated Security Agreement, in the form attached hereto as Exhibit F (the
"Security Agreement"), pursuant to which the Company has agreed to grant the
Purchasers a security interest in certain of its assets as security for the
repayment of the Notes, (iii) an Amended and Restated Pledge Agreement, in the
form attached hereto as Exhibit G (the "Pledge Agreement"), pursuant to which
the Company has agreed to pledge to the Purchasers all the stock of Merlin
Software Technologies, Inc., a Nevada corporation (the "Subsidiary") to secure
the repayment of the Notes, (iv) an Amended and Restated Intellectual Property
Security Agreement, in the form attached hereto as Exhibit H (the "IP Security
Agreement"), pursuant to which the Company has agreed to grant the Purchasers a
security interest in certain of its intellectual property assets as security for
the repayment of the Notes, (v) an Amended and Restated Subsidiary Guaranty
Agreement, in the form attached hereto as Exhibit I (the "Subsidiary Guaranty"),
pursuant to which the Subsidiary has agreed to guaranty obligations owed by the
Company to the Holders of the Notes, (vi) an Amended and Restated Subsidiary
Security Agreement in the form attached hereto as Exhibit J (the "Subsidiary
Security Agreement"), pursuant to the Subsidiary has agreed to grant the
Purchasers a security interest in certain of its assets as security for the
repayment of the Notes, and (vii) an Amended and Restated Subsidiary
Intellectual Property Security Agreement, in the form attached hereto as Exhibit
K (the "Subsidiary IP Security Agreement"), pursuant to which the Subsidiary has
agreed to grant the Purchasers a security interest in certain of its
intellectual property assets as security for the repayment of the Notes.

H. The Company contemplates the issuance or sale to investors of notes of the
Company, currently anticipated to be designated as Series D Notes ("Series D
Notes"), in private placement transactions, after the Closing Date (as defined
herein).

I. The Purchasers are entering into this Agreement in reliance upon the
obligation of the Officers to devote their full time, attention and energy to
the business of the Company. In order to induce the Purchasers to purchase the
Securities, which will result in indirect benefits to each of the Officers, the
Officers are entering into this Agreement with respect to certain covenants set
forth herein.

J. All references herein to monetary denominations shall refer to lawful money
of the United States of America.

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Purchasers hereby agree as
follows:

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

(a) Purchase of Notes and Warrants. Subject to the satisfaction (or waiver) of
the conditions set forth in Section 6 and Section 7 below, the Company shall
issue and sell:

(i) on the Closing Date (as defined below), to the Purchasers, and the
Purchasers severally agree to purchase from the Company, the Series B-1 Notes
and the Series B Warrants for an aggregate purchase price of One Million Seven
Hundred Forty Five Thousand Eight Hundred Eight Dollars and Forty Seven Cents
($1,745,880.47), which purchase price shall be paid in full by the exchange of
the Series A Notes. The parties hereto acknowledge that upon the consummation of
the transactions set forth in this Section 1, the Company will be the owner of
the Series A Notes;

(ii) on the Closing Date, to the Purchasers, and the Purchasers severally agree
to purchase from the Company, the Exchange Warrants, the purchase of which shall
be paid in full by the exchange of the Series A Warrants;

(iii) on the Closing Date, to SDS, and SDS agrees to purchase from the Company
the Series B-2 Notes for an aggregate purchase price of One Million Five Hundred
Thousand Dollars ($1,500,000) (the "Series B-2 Purchase Price");

(iv) on a date to be agreed upon by the parties hereto, to SDS, and SDS agrees
to purchase from the Company the Series C Notes (the "Series C Note Purchase
Price").

(b) Form of Payment.

(i) On the Closing Date, the Purchasers shall return the Series A Notes to the
Company for exchange, against delivery of the duly executed Series B-1 Notes and
duly executed Series B Warrants and the Company shall deliver the Series B-1
Notes and the Series B Warrants against delivery and exchange for the Series A
Notes.

(ii) On the Closing Date, the Purchasers shall return the Series A Warrants to
the Company for exchange, against delivery of the duly executed Exchange
Warrants and the Company shall deliver the Exchange Warrants against delivery
and exchange of the Series A Warrants.

(iii) On the Closing Date, SDS shall apply the Series B Bridge Payment to the
Series B-2 Purchase Price, in exchange for the Series B Bridge Payment (which
Series B Bridge Payment shall be applied in order of advances under such bridge
loans) against delivery of the duly executed Series B-2 Notes, and the Company
shall deliver the Series B-2 Notes in exchange for the Series B Bridge Payment.

(iv) On a date to be agreed upon by the parties hereto, SDS shall apply the
Series C Bridge Payment to the Series C Purchase Price, in exchange for the
Series C Bridge Payment (which Series C Bridge Payment shall be applied in order
of advances under such bridge loans), and shall pay the difference between the
Series C Purchase Price and the Series C Bridge Payment (the "Wire Amount") by
wire transfer to the Company, in accordance with the Company's written
instructions, against delivery of the duly executed Series C Notes, and the
Company shall deliver the Series C Notes in exchange for the Series C Bridge
Payment and delivery of the Wire Amount.

(c) Closing Date. Subject to the satisfaction (or waiver) of the conditions
thereto set forth in Section 6 and Section 7 below, the date and time of the
issuance and sale of the Notes and Warrants pursuant to this Agreement (the
"Closing") shall be 12:00 noon, New York City time, on May __, 2002, subject to
a two business day grace period at any party's option, but in any event not
later than May 31, 2001, or such other time as may be mutually agreed upon by
the Company and the Purchasers (the "Closing Date"). The Closing shall occur at
the offices of Drinker Biddle & Reath LLP, One Logan Squire, 18th and Cherry
Streets, Philadelphia, Pennsylvania  19103, U.S.A.

2. PURCHASERS' REPRESENTATIONS AND WARRANTIES

The Purchasers represent and warrant, severally and not jointly, to the Company
as follows:

(a) Purchase for Own Account, Etc.. The Purchasers are purchasing the Securities
for the Purchasers' own account for investment purposes only and not with a
present view towards the public sale or distribution thereof, except pursuant to
sales that are exempt from the registration requirements of the Securities Act
and/or sales registered under the Securities Act. The Purchasers understand that
the Purchasers must bear the economic risk of this investment indefinitely,
unless the Securities are registered pursuant to the Securities Act and any
applicable state securities or blue sky laws or an exemption from such
registration is available, and that the Company has no present intention of
registering the resale of any such Securities other than as contemplated by the
Registration Rights Agreement. Notwithstanding anything in this Section 2(a) to
the contrary, by making the representations herein, the Purchasers do not agree
to hold the Securities for any minimum or other specific term and reserve the
right to dispose of the Securities at any time in accordance with or pursuant to
a registration statement or an exemption from the registration requirements
under the Securities Act.

(b) Accredited Investor Status. Each Purchaser is an "Accredited Investor" as
that term is defined in Rule 501(a) of Regulation D.

(c) Reliance on Exemptions. The Purchasers understand that the Securities are
being offered and sold to the Purchasers in reliance upon specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying upon the truth and accuracy of, and the
Purchasers' compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Purchasers set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Purchasers to acquire the Securities.

(d) Information. The Purchasers and their counsel, if any, have been furnished
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
specifically requested by the Purchasers or their counsel. The Purchasers and
their counsel have been afforded the opportunity to ask questions of the Company
and have received what the Purchasers believe to be satisfactory answers to any
such inquiries. Neither such inquiries nor any other investigation conducted by
the Purchasers or their counsel or any of their representatives shall modify,
amend or affect the Purchasers' right to rely on the Company's representations
and warranties contained in Section 3 below. The Purchasers understand that the
Purchasers' investment in the Securities involves a high degree of risk.

(e) Governmental Review. The Purchasers understand that no United States federal
or state agency or any other government or governmental agency has passed upon
or made any recommendation or endorsement of the Securities.

(f) Transfer or Resale. The Purchasers understands that (i) except as provided
in the Registration Rights Agreement, the sale or resale of the Securities have
not been and are not being registered under the Securities Act or any state
securities laws, and the Securities may not be transferred unless (a) the resale
of the Securities has been registered thereunder; or (b) the Purchasers shall
have delivered to the Company an opinion of counsel (which opinion shall be in
form, substance and scope customary for opinions of counsel in comparable
transactions) to the effect that the Securities to be sold or transferred may be
sold or transferred pursuant to an exemption from such registration; or (c) sold
under and in compliance with Rule 144 promulgated under the Securities Act (or a
successor rule) ("Rule 144"); or (d) sold or transferred to an affiliate of a
Purchaser who agrees to sell or otherwise transfer the Securities only in
accordance with the provisions of this Section 2(f) and who is an Accredited
Investor; and (ii) neither the Company nor any other person is under any
obligation to register such Securities under the Securities Act or any state
securities laws (other than pursuant to the terms of the Registration Rights
Agreement). Notwithstanding the foregoing or anything else contained herein to
the contrary, the Securities may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement, provided such pledge is
consistent with applicable laws, rules and regulations.

(g) Legends. The Purchasers understand that the Notes and Warrants and, until
such time as the Conversion Shares and Warrant Shares have been registered under
the Securities Act (including registration pursuant to Rule 416 thereunder) as
contemplated by the Registration Rights Agreement or otherwise may be sold by
the Purchasers under Rule 144, the certificates for the Conversion Shares and
Warrant Shares may bear a restrictive legend in substantially the following
form:

The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or the securities laws of any state of
the United States or in any other jurisdiction. The securities represented
hereby may not be offered, sold or transferred in the absence of an effective
registration statement for the securities under applicable securities laws
unless offered, sold or transferred pursuant to an available exemption from the
registration requirements of those laws.

The Company agrees that it shall, immediately prior to the Registration
Statement (as defined in the Registration Rights Agreement) being declared
effective, deliver to its transfer agent an opinion letter of counsel, opining
that at any time the Registration Statement is effective, the transfer agent
shall issue, in connection with the issuance of the Conversion Shares and
Warrant Shares, certificates representing such Conversion Shares and Warrant
Shares without the restrictive legend above, provided such Conversion Shares and
Warrant Shares are to be sold pursuant to the prospectus contained in the
Registration Statement. Upon receipt of such opinion, the Company shall cause
the transfer agent to confirm, for the benefit of the holders, that no further
opinion of counsel is required at the time of transfer in order to issue such
shares without such restrictive legend.

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by state securities laws, (a) the sale of
such Security is registered under the Securities Act (including registration
pursuant to Rule 416 thereunder) as contemplated by the Registration Rights
Agreement; (b) such holder provides the Company with an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Security may
be made without registration under the Securities Act; or (c) such holder
provides the Company with reasonable assurances that such Security can be sold
under Rule 144. In the event the above legend is removed from any Security and
thereafter the effectiveness of a registration statement covering such Security
is suspended or the Company determines that a supplement or amendment thereto is
required by applicable securities laws, then upon reasonable advance written
notice to the Purchasers the Company may require that the above legend be placed
on any such Security that cannot then be sold pursuant to an effective
registration statement or under Rule 144 and the Purchasers shall cooperate in
the replacement of such legend. Such legend shall thereafter be removed when
such Security may again be sold pursuant to an effective registration statement
or under Rule 144.

(h) Authorization; Enforcement. This Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of the Purchasers and are valid and binding agreements of the Purchasers
enforceable against the Purchasers in accordance with their terms.

(i) Residency. Each Purchaser is a resident of the jurisdiction set forth under
such Purchaser's name on the execution page hereto.

The Purchasers' representations and warranties made in this Article 2 are made
solely for the purpose of permitting the Company to make a determination that
the offer and sale of the Notes and Warrants pursuant to this Agreement comply
with applicable U.S. federal and state securities laws and not for any other
purpose. Accordingly, the Company should not rely on such representations and
warranties for any other purpose. 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company (which reference includes all of its subsidiaries) represents and
warrants to each Purchaser as follows:

(a) Organization and Qualification. The Company is a corporation duly organized
and existing in good standing under the laws of the jurisdiction in which it is
incorporated, and has the requisite corporate power to own its properties and to
carry on its business as now being conducted. The Company is duly qualified as a
foreign corporation to do business and is in good standing in every jurisdiction
in which the nature of the business conducted by it makes such qualification
necessary and where the failure so to qualify would have a Material Adverse
Effect. "Material Adverse Effect" means any material adverse effect on (i) the
Securities, (ii) the ability of the Company to perform its obligations hereunder
or under this Agreement, the Notes, the Warrants, the Security Agreement, the
Pledge Agreement, the IP Security Agreement, the Subsidiary Guaranty, the
Subsidiary Security Agreement, Subsidiary IP Security Agreement, or the
Registration Rights Agreement (collectively, the "Transaction Documents") or
(iii) the business, operations, properties, prospects, financial condition or
results of operations of the Company and its subsidiaries, taken as a whole. 

(b) Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under the
Transaction Documents to issue and sell the Notes and the Warrants in accordance
with the terms hereof, to issue the Conversion Shares upon conversion of the
Notes in accordance with the terms thereof and to issue the Warrant Shares upon
exercise of the Warrants in accordance with the terms thereof; (ii) the
execution, delivery and performance of the Transaction Documents by the Company
and the consummation by it of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Notes and the Warrants and
the issuance and reservation for issuance of the Conversion Shares and Warrant
Shares) have been duly authorized by the Company's Board of Directors and no
further consent or authorization of the Company, its Board of Directors, any or
committee of the Board of Directors is required, and (iii) this Agreement
constitutes, and, upon execution and delivery by the Company of the Transaction
Documents, such agreements will constitute, valid and binding obligations of the
Company enforceable against the Company in accordance with their terms. 

(c) Stockholder Authorization. Except as provided in Section 4(o) hereof,
neither the execution, delivery or performance by the Company of its obligations
under the Transaction Documents, nor the consummation by it of the transactions
contemplated hereby or thereby (including, without limitation, the issuance of
the Notes or the Warrants or the issuance or reservation for issuance of the
Conversion Shares or Warrant Shares) requires any consent or authorization of
the Company's stockholders, including but not limited to, consent under Rule
4350 promulgated by the National Association of Securities Dealers, Inc. (the
"NASD") or any similar rule. 

(d) Capitalization. The capitalization of the Company as of the date hereof,
including the authorized capital stock, the number of shares issued and
outstanding, the number of shares issuable and reserved for issuance pursuant to
the Company's stock option plans, the number of shares issuable and reserved for
issuance pursuant to securities (other than the Notes and the Warrants)
exercisable or exchangeable for, or convertible into, any shares of capital
stock and the number of shares to be reserved for issuance upon conversion of
the Notes and exercise of the Warrants is set forth on Schedule 3(d). All of
such outstanding shares of capital stock have been, or upon issuance, will be,
validly issued, fully paid and non-assessable. No shares of capital stock of the
Company (including the Conversion Shares and the Warrant Shares) are subject to
preemptive rights or any other similar rights of the stockholders of the Company
or any liens or encumbrances. Except for the Securities and as set forth on
Schedule 3(d), as of the date of this Agreement, (i) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into or
exercisable or exchangeable for, any shares of capital stock of the Company or
any of its subsidiaries, or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries, nor are any such issuances or
arrangements contemplated, and (ii) there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of its or their securities under the Securities Act (except the
Registration Rights Agreement). Schedule 3(d) sets forth all of the Company
issued securities or instruments containing antidilution or similar provisions
that will be triggered by, and all of the resulting adjustments that will be
made to such securities and instruments as a result of, the issuance of the
Securities in accordance with the terms of the Transaction Documents. The
Company has furnished to the Purchasers true and correct copies of the Company's
Certificate of Incorporation as in effect on the date hereof ("Certificate of
Incorporation"), the Company's By-laws as in effect on the date hereof (the
"By-laws"), and all other instruments and agreements governing securities
convertible into or exercisable or exchangeable for capital stock of the
Company. 

(e) Issuance of Shares. The Conversion Shares and Warrant Shares are duly
authorized and reserved for issuance, and, upon conversion of the Notes and
exercise of the Warrants in accordance with the terms thereof, will be validly
issued, fully paid and non-assessable, and free from all taxes, liens, claims
and encumbrances and will not be subject to preemptive rights, rights of first
refusal or other similar rights of stockholders of the Company and will not
impose personal liability upon the holder thereof.

(f) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance and reservation for issuance, as applicable, of the Notes, the
Warrants, the Conversion Shares and Warrant Shares) will not (i) result in a
violation of the Certificate of Incorporation or By-laws or (ii) conflict with,
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment (including, without limitation, the triggering of any anti-dilution
provisions), acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including United States federal and state securities laws and regulations and
rules or regulations of any self-regulatory organizations to which either the
Company or its securities are subject) applicable to the Company or any of its
subsidiaries or by which any property or asset of the Company or any of its
subsidiaries is bound or affected (except, with respect to clause (ii), for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations that would not, individually or in the aggregate, have a Material
Adverse Effect). Neither the Company nor any of its subsidiaries is in violation
of its Certificate of Incorporation, By-laws or other organizational documents
and neither the Company nor any of its subsidiaries is in default (and no event
has occurred which, with notice or lapse of time or both, would put the Company
or any of its subsidiaries in default) under, nor has there occurred any event
giving others (with notice or lapse of time or both) any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its subsidiaries is a party, except
for actual or possible violations, defaults or rights that would not,
individually or in the aggregate, have a Material Adverse Effect. The businesses
of the Company and its subsidiaries are not being conducted, and shall not be
conducted so long as the Purchasers owns any of the Securities, in violation of
any law, ordinance or regulation of any governmental entity, except for possible
violations the sanctions for which either singly or in the aggregate would not
have a Material Adverse Effect. Except as specifically contemplated by this
Agreement and the Registration Rights Agreement, the Company is not required to
obtain any consent, approval, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or self
regulatory agency or other third party in order for it to execute, deliver or
perform any of its obligations under the Transaction Documents, in each case in
accordance with the terms hereof or thereof. The Company is not in violation of
the listing requirements of the OTC Bulletin Board (the "Bulletin Board") and
does not reasonably anticipate that the Common Stock will be delisted by the
Bulletin Board for the foreseeable future. The Company has not received any
notice regarding the possible delisting of the Common Stock from the Bulletin
Board.

(g) SEC Documents, Financial Statements. Since December 31, 1998, the Company
has timely filed (within applicable extension periods) all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of Sections 13, 14 and 15(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act") (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents incorporated by
reference therein, being hereinafter referred to herein as the "SEC Documents").
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Exchange Act or the Securities Act, as the
case may be, and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents, and none of the SEC Documents, at the time they
were filed with the SEC, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. None of the statements made in any such SEC
Documents is, or has been, required to be amended or updated under applicable
law (except for such statements as have been amended or updated in subsequent
filings made prior to the date hereof). As of their respective dates, the
financial statements of the Company included in the SEC Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC applicable with respect thereto. Such
financial statements have been prepared in accordance with U.S. generally
accepted accounting principles ("GAAP"), consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements) and fairly present in all material respects the consolidated
financial position of the Company and its consolidated subsidiaries as of the
dates thereof and the consolidated results of their operations and cash flows
for the periods then ended (subject, in the case of unaudited statements, to
immaterial year-end audit adjustments). Except as set forth in the financial
statements of the Company included in the SEC Documents filed prior to the date
hereof, the Company has no liabilities, contingent or otherwise, other than (i)
liabilities incurred in the ordinary course of business subsequent to the date
of such financial statements and (ii) obligations under contracts and
commitments incurred in the ordinary course of business and not required under
GAAP to be reflected in such financial statements, which liabilities and
obligations referred to in clauses (i) and (ii), individually or in the
aggregate, are not material to the financial condition or operating results of
the Company. 

(h) Absence of Certain Changes. Since December 31, 2001, there has been no
material adverse change and no material adverse development in the business,
properties, operations, prospects, financial condition or results of operations
of the Company and its subsidiaries, taken as a whole, except as disclosed in
the SEC Documents filed prior to the date hereof.

(i) Absence of Litigation. Except as disclosed in the SEC Documents filed prior
to the date hereof or on Schedule 3(i), there is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body, including, without limitation, the
SEC, pending or, to the best knowledge of the Company or any of its
subsidiaries, threatened against or affecting the Company, any of its
subsidiaries, or any of their respective directors or officers in their
capacities as such. To the best knowledge of the Company, after reasonable
investigation, there are no facts which, if known by a potential claimant or
governmental authority, could give rise to a claim or proceeding which, if
asserted or conducted with results unfavorable to the Company or any of its
subsidiaries, could reasonably be expected to have a Material Adverse Effect.

(j) Intellectual Property. Each of the Company and its subsidiaries owns or is
licensed to use all patents, patent applications, trademarks, trademark
applications, trade names, service marks, copyrights, copyright applications,
licenses, permits, inventions, discoveries, processes, scientific, technical,
engineering and marketing data, object and source codes, know-how (including
trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) and other similar rights and
proprietary knowledge necessary for the conduct of its business as now being
conducted (collectively, "Intangibles"). To the best knowledge of the Company,
neither the Company nor any subsidiary of the Company infringes or is in
conflict with any right of any other person with respect to any third party
Intangibles which, if the subject of an unfavorable decision, ruling or finding,
would have a Material Adverse Effect. Neither the Company nor any of its
subsidiaries has received written notice of any pending conflict with or
infringement upon such third party Intangibles. Neither the Company nor any of
its subsidiaries has entered into any consent agreement, indemnification
agreement, forbearance to sue or settlement agreement with respect to the
validity of the Company's or its subsidiaries' ownership or right to use its
Intangibles and, to the best knowledge of the Company, there is no reasonable
basis for any such claim to be successful. The Intangibles are valid and
enforceable and no registration relating thereto has lapsed, expired or been
abandoned or canceled or is the subject of cancellation or other adversarial
proceedings, and all applications therefor are pending and in good standing. The
Company and its subsidiaries have complied, in all material respects, with their
respective contractual obligations relating to the protection of the Intangibles
used pursuant to licenses. To the best knowledge of the Company, no person is
infringing on or violating the Intangibles owned or used by the Company or its
subsidiaries.

(k) Foreign Corrupt Practices. Neither the Company, nor any of its subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any subsidiary has, in the course of his actions for, or on
behalf of, the Company, used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977; or
made any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

(l) Disclosure. All information relating to or concerning the Company set forth
in this Agreement or provided to the Purchasers pursuant to Section 2(d) hereof
or otherwise in connection with the transactions contemplated hereby is true and
correct in all material respects and the Company has not omitted to state any
material fact necessary in order to make the statements made herein or therein,
in light of the circumstances under which they were made, not misleading. No
event or circumstance has occurred or exists with respect to the Company or its
subsidiaries or their respective businesses, properties, prospects, operations
or financial conditions, which has not been publicly disclosed but, under
applicable law, rule or regulation, would be required to be disclosed by the
Company in a registration statement filed on the date hereof by the Company
under the Securities Act with respect to a primary issuance of the Company's
securities.

(m) Acknowledgment Regarding Purchasers' Purchase of the Securities. The Company
acknowledges and agrees that no Purchaser is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement or the transactions contemplated hereby, the relationship between the
Company and each Purchaser is "arms-length" and any statement made by any
Purchaser or any of its representatives or agents in connection with this
Agreement and the transactions contemplated hereby is merely incidental to such
Purchaser's purchase of the Securities and has not been relied upon by the
Company, its officers or directors in any way. The Company further acknowledges
that the Company's decision to enter into this Agreement has been based solely
on an independent evaluation by the Company and its representatives.

(n) Listing. The Company has secured the listing of the Conversion Shares and
Warrant Shares upon each national securities exchange, automated quotation
system or over-the-counter market upon which shares of Common Stock are
currently listed (subject to official notice of issuance).

(o) Form SB-2 Eligibility. The Company is eligible to register the resale of its
Common Stock on a registration statement on Form SB-2 under the Securities Act.
There exist no facts or circumstances that would prohibit or delay the
preparation and filing of a registration statement on Form SB-2 with respect to
the Registrable Securities (as defined in the Registration Rights Agreement).
The Company has no basis to believe that its past or present independent public
auditors will withhold their consent to the inclusion, or incorporation by
reference, of their audit opinion concerning the Company's financial statements
which are included in the Registration Statement required to be filed pursuant
to the Registration Rights Agreement.

(p) No General Solicitation. Neither the Company nor any distributor
participating on the Company's behalf in the transactions contemplated hereby
(if any) nor any person acting for the Company, or any such distributor, has
conducted any "general solicitation," as such term is defined in Regulation D,
with respect to any of the Securities being offered hereby.

(q) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would require registration of the Securities being
offered hereby under the Securities Act or cause this offering of Securities to
be integrated with any prior offering of securities of the Company for purposes
of the Securities Act, the result of such integration which would require
registration under the Securities Act, or any applicable stockholder approval
provisions, including, without limitation, Rule 4350 of the NASD or any similar
rule.

(r) No Brokers. The Company has taken no action that would give rise to any
claim by any person for brokerage commissions, finder's fees or similar payments
by any Purchaser relating to this Agreement or the transactions contemplated
hereby.

(s) Acknowledgment Regarding Securities. The Company's executive officers have
studied and fully understand the nature of the Securities being sold hereunder.
The Company acknowledges that its obligations to issue Conversion Shares upon
conversion of the Notes in accordance with the terms of the Notes and the
Warrant Shares upon the exercise of the Warrants are absolute and unconditional,
regardless of the dilution that such issuance may have on the ownership
interests of other stockholders. Taking the foregoing into account, the
Company's Board of Directors has determined in its good faith business judgment
that the issuance of the Notes and Warrants hereunder and the consummation of
the other transactions contemplated hereby are in the best interests of the
Company and its stockholders.

(t) Title. The Company and its subsidiaries have good and marketable title in
fee simple to all real property and good and merchantable title to all personal
property owned by them that is material to the business of the Company and its
subsidiaries, in each case free and clear of all liens, encumbrances and defects
except such as do not materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company and its subsidiaries. Any real property and facilities held under
lease by the Company and its subsidiaries are held by them under valid,
subsisting and enforceable leases with such exceptions as are not material and
do not materially interfere with the use made and proposed to be made of such
property and buildings by the Company and its subsidiaries.

(u) Tax Status. Except as set forth in the SEC Documents, the Company and each
of its subsidiaries has made or filed all foreign, U.S. federal, state,
provincial and local income and all other tax returns, reports and declarations
required by any jurisdiction to which it is subject (unless and only to the
extent that the Company and each of its subsidiaries has set aside on its books
provisions reasonably adequate for the payment of all unpaid and unreported
taxes) and has paid all taxes and other governmental assessments and charges
that are material in amount, shown or determined to be due on such returns,
reports and declarations, except those being contested in good faith and has set
aside on its books provisions reasonably adequate for the payment of all taxes
for periods subsequent to the periods to which such returns, reports or
declarations apply. There are no unpaid taxes in any material amount claimed to
be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to any statute of limitations relating to the assessment or
collection of any foreign, federal, state, provincial or local tax. None of the
Company's tax returns is presently being audited by any taxing authority.

(v) Key Employees. Each of the Company's directors, officers and any Key
Employee (as defined below) is currently serving the Company in the capacity
disclosed in the SEC Documents. No Key Employee, to the best of the knowledge of
the Company and its subsidiaries, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each Key Employee does not subject the Company or any of its subsidiaries to
any material liability with respect to any of the foregoing matters. No Key
Employee has, to the best of the knowledge of the Company and its subsidiaries,
any intention to terminate or limit his employment with, or services to, the
Company or any of its subsidiaries, nor is any such Key Employee subject to any
constraints which would cause such employee to be unable to devote his full time
and attention to such employment or services. "Key Employee" means the persons
listed on Schedule 3(v) and any individual who assumes or performs any of the
duties of a Key Employee.

(w) Insurance. The Company has in force fire, casualty and other insurance
policies, with extended coverage, sufficient in amount to allow it to replace
any of its material properties or assets which might be damaged or destroyed or
sufficient to cover liabilities to which the Company may reasonably become
subject, and such types and amounts of other insurance with respect to its
business and properties, on both a per occurrence and an aggregate basis, as are
customarily carried by persons engaged in the same or similar business as the
Company. No default or event has occurred that could give rise to a default
under any such policy.

(x) Environmental Matters. There is no environmental litigation or other
environmental proceeding pending or threatened by any governmental regulatory
authority or others with respect to the current or any former business of the
Company or any partnership or joint venture currently or at any time affiliated
with the Company. No state of facts exists as to environmental matters or
Hazardous Substances (as defined below) that involves the reasonable likelihood
of a material capital expenditure by the Company or that may otherwise have a
Material Adverse Effect. No Hazardous Substances have been treated, stored or
disposed of, or otherwise deposited, in or on the properties owned or leased by
the Company or by any partnership or joint venture currently or at any time
affiliated with the Company in violation of any applicable environmental laws.
The environmental compliance programs of the Company comply in all respects with
all environmental laws, whether foreign, federal, state, provincial or local,
currently in effect. As used herein, "Hazardous Substances" means any substance,
waste, contaminant, pollutant or material that has been determined by any
governmental authority to be capable of posing a risk of injury to health,
safety, property or the environment.

(y) Regulatory Permits. The Company possess all certificates, authorizations and
permits issued by the appropriate federal, state, provincial or foreign
regulatory authorities which are material to the conduct to its business, and
the Company has not received any notice of proceeding relating to the revocation
or modification of any such certificate, authorization or permit.

4. COVENANTS.

(a) Best Efforts. The parties shall use their best efforts timely to satisfy
each of the conditions described in Section 6 and Section 7 of this Agreement.

(b) Form D: Blue Sky Laws. The Company shall file with the SEC a Form D with
respect to the Securities as required under Regulation D and provide a copy
thereof to the Purchasers promptly after such filing. The Company shall, on or
before the Closing Date, take such action as the Company shall reasonably
determine is necessary to qualify the Securities for sale to the Purchasers
pursuant to this Agreement under applicable securities or "blue sky" laws of the
states of the United States or obtain exemption therefrom, and shall provide
evidence of any such action so taken to the Purchasers on or prior to the
Closing Date. Within five (5) days after the Closing Date, the Company shall
file a Form 8-K concerning this Agreement and the transactions contemplated
hereby, which Form 8-K shall attach this Agreement and its Exhibits as exhibits
to such Form 8-K.

(c) Reporting Status. So long as any Purchaser beneficially owns any of the
Securities, the Company shall timely file all reports required to be filed with
the SEC pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination. In addition, the Company shall take all actions necessary to meet
the "general requirements" set forth in the general instructions to Form SB-2 or
any successor form thereto, to continue to be eligible to register the resale of
its Common Stock on a registration statement on Form SB-2 under the Securities
Act.

(d) Intentionally Omitted.

(e) Participation Right. Subject to the terms and conditions specified in this
Section 4(e), for a period of twenty-four months after the Closing Date, the
Purchasers or the assignees of any of the Purchasers' Notes shall have a right
to participate with respect to the future issuance of securities, whether in the
form of debt (including debt which is convertible into equity or in which there
is an equity component), equity, or equity-linked securities ("Additional
Securities"). Each time the Company proposes to offer any Additional Securities,
the Company shall make an offering of such Additional Securities to each
Purchaser in accordance with the following provisions:

(i) the Company shall deliver a notice (the "Notice") to the Purchasers stating
(i) its bona fide intention to offer such Additional Securities, (ii) the number
of such Additional Securities to be offered, (iii) the price and terms, if any,
upon which it proposes to offer such Additional Securities, and (iv) the
anticipated closing date of the sale of such Additional Securities;

(ii) by written notification received by the Company, within 10 days after
giving of the Notice, any holder of the Notes may elect to purchase or obtain,
at the price and on the terms specified in the Notice, up to that portion of
such Additional Securities which equals the proportion that the principal amount
and accrued interest outstanding under the Notes owed to such holder bears to
the total principal amount and accrued interest outstanding under the Notes owed
to all holders, by applying the outstanding principal balance and accrued
interest under the Notes held by such holder to the purchase price of, and as
payment for the Additional Securities, without further consideration. The
Company shall promptly, in writing, inform each holder which elects to purchase
all of the Additional Shares available to it ("Fully-Exercising Holder") of any
other holder's failure to do likewise. During the five-day period commencing
after such information is given, each Fully-Exercising Holder shall be entitled
to obtain that portion of the Additional Securities for which the holders were
entitled to subscribe but which were not subscribed for by the holders which is
equal to the principal amount outstanding under the Notes owed to such
Fully-Exercising Holder bears to the total principal amount and accrued interest
outstanding under the Notes owed to all Fully-Exercising Holders (as of the date
of the Notice) who wish to purchase some of the unsubscribed shares at the time
of such purchase;

(iii) the maximum amount of Additional Securities purchasable by any Purchaser
pursuant to this Section 4(e) is equal to that which would be purchasable by
applying the entire outstanding principal balance and accrued interest under the
Note or Notes held by such Purchaser to the purchase price of the Additional
Securities;

(iv) if all Additional Securities which the Purchasers are entitled to obtain
pursuant to subsection 4(e)(ii) are not elected to be obtained as provided in
subsection 4(e)(ii) hereof, the Company may, during the 60-day period following
the expiration of the period provided in subsection 4(e)(ii) hereof, offer the
remaining unsubscribed portion of such Additional Securities to any person or
persons at a price not less than, and upon terms no more favorable to the
offeree than those specified in the Notice. If the Company does not consummate
the sale of such Additional Securities within such period, the right provided
hereunder shall be deemed to be revived and such Additional Securities shall not
be offered or sold unless first reoffered to the Purchasers in accordance
herewith;

(v) the participation right in this Section 4(e) shall not be applicable to
(w) the issuance or sale of shares of Common Stock (or options therefor) to
employees, officers, directors, or consultants of the Company for the primary
purpose of soliciting or retaining their employment or service pursuant to a
stock option plan (or similar equity incentive plan) approved by the Board of
Directors, (x) the issuance or sale of the Notes, (y) the issuance or sale of
the Series D Notes, or (z) the issuance of securities in connection with
mergers, acquisitions, strategic business partnerships or joint ventures (the
primary purpose of which, in the reasonable judgment of the Board of Directors,
is not to raise additional capital).

(vi) the participation right set forth in this Section 4(e) may not be assigned
or transferred, except that such right is assignable by each Purchaser (i) to
any wholly-owned subsidiary or parent of, or to any corporation or entity that
is, within the meaning of the Securities Act, controlling, controlled by or
under common control with, any such Purchaser, and (ii) to any affiliated fund.

(f) Expenses. From the gross proceeds of the financings raised in accordance
with Section 4(t) hereof, the Company shall pay to the Purchasers, reimbursement
for the out-of-pocket expenses reasonably incurred by the Purchasers and their
affiliates and advisors in connection with the negotiation, preparation,
execution and delivery of this Agreement and the other agreements to be executed
in connection herewith, including, without limitation, the Purchasers and their
affiliates and advisors' reasonable due diligence and attorneys' fees and
expenses (the "Expenses"); provided, however, that the Purchasers shall be
permitted to deduct all Expenses from the Purchase Price payable by the
Purchasers hereunder. In addition, from time to time thereafter, upon
Purchasers' written request, the Company shall pay to the Purchasers such
additional Expenses, if any, not covered by such payment, in each case to the
extent reasonably incurred by the Purchasers or their affiliates or agents in
connection with the negotiation, preparation, execution and delivery of this
Agreement and the other agreements executed in connection herewith.

(g) Intentionally Omitted. 

(h) Reservation of Shares. The Company currently has authorized and reserved for
the purpose of issuance 15,000,000 shares of Common Stock to provide for the
full conversion of the Notes and issuance of the Conversion Shares in connection
therewith, the payment of interest on the Notes and the issuance of Common Stock
in connection therewith, the full exercise of the Warrants and the issuance of
the Warrant Shares in connection therewith and as otherwise required by the
Notes, the Warrants and the Registration Rights Agreement (collectively, the
"Issuance Obligations"). In the event such number of shares becomes insufficient
to satisfy the Issuance Obligations, the Company shall take all necessary action
to authorize and reserve such additional shares of Common Stock necessary to
satisfy the Issuance Obligations. 

(i) Listing. The Company shall maintain, so long as the Purchasers (or any of
its affiliates) owns any Securities, the listing of all Conversion Shares and
Warrant Shares from time to time issuable upon conversion of the Notes and
exercise of the Warrants on each national securities exchange, automated
quotation system or electronic on which shares of Common Stock are currently
listed. The Company will use its best efforts to continue the listing and
trading of its Common Stock on the Bulletin Board or on the NASDAQ National
Market ("NNM"), the New York Stock Exchange ("NYSE") or the American Stock
Exchange ("AMEX") and will comply in all respects with the reporting, filing and
other obligations under the bylaws or rules of the NASD, such exchanges, or such
electronic system, as applicable. The Company shall promptly provide to the
Purchasers copies of any notices it receives regarding the continued eligibility
of the Common Stock for trading in a market over the counter or, if applicable,
any securities exchange or automated quotation system on which securities of the
same class or series issued by the Company are then listed or quoted, if any.

(j) Corporate Existence. So long as any Purchaser beneficially owns any
Securities, the Company shall maintain its corporate existence, and in the event
of a merger, consolidation or sale of all or substantially all of the Company's
assets, the Company shall ensure that the surviving or successor entity in such
transaction (i) assumes the Company's obligations under the Transaction
Documents and the agreements and instruments entered into in connection
therewith regardless of whether or not the Company would have had a sufficient
number of shares of Common Stock authorized and available for issuance in order
to effect the conversion of all the Notes and exercise in full of all Warrants
outstanding as of the date of such transaction and (ii) except in the event of a
merger, consolidation of the Company into any other corporation, or the sale or
conveyance of all or substantially all of the assets of the Company where the
consideration consists solely of cash, the surviving or successor entity is a
publicly traded corporation whose common stock is listed for trading on the NNM,
NYSE, AMEX or the Bulletin Board.

(k) No Integrated Offerings. The Company shall not make any offers or sales of
any security (other than the Securities) under circumstances that would require
registration of the Securities being offered or sold hereunder under the
Securities Act or cause this offering of the Securities to be integrated with
any other offering of securities by the Company for purposes of any stockholder
approval provision applicable to the Company or its securities.

(l) Legal Compliance. The Company shall conduct its business and the business of
its subsidiaries in compliance with all laws, ordinances or regulations of
governmental entities applicable to such businesses, except where the failure to
do so would not have a Material Adverse Effect.

(m) Redemptions and Dividends. So long as the outstanding principal amount of
the Notes, plus all accrued interest thereon are in aggregate more than
$300,000, the Company shall not, without first obtaining the written approval of
the Purchasers, repurchase, redeem, or declare or pay any cash dividend or
distribution on, or otherwise repay or prepay on account of, any shares of
capital stock or other outstanding indebtedness of the Company.

(n) Inspection of Properties and Books. So long as the Purchasers shall hold any
Notes, the Purchasers and its representatives and agents (collectively, the
"Inspectors") shall have the right, at the Purchasers' expense, to visit and
inspect any of the properties of the Company and of its subsidiaries, to examine
the books of account and records of the Company and of its subsidiaries, to make
or be provided with copies and extracts therefrom, to discuss the affairs,
finances and accounts of the Company and of its subsidiaries with, and to be
advised as to the same by, its and their officers, employees and independent
public accountants (and by this provision the Company authorizes such
accountants to discuss such affairs, finances and accounts, whether or not a
representative of the Company is present) all at such reasonable times and
intervals and to such reasonable extent as the Purchasers may desire; provided,
however, that each Inspector shall hold in confidence and shall not make any
disclosure (except to the Purchasers) of any such information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement filed pursuant to the Registration Rights Agreement, (b) the release
of such information is ordered pursuant to a subpoena or other order from a
court or government body of competent jurisdiction, or (c) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Purchasers agree that they shall,
upon learning that disclosure of such information is sought in or by a court or
governmental body of competent jurisdiction or through other means, give prompt
notice to the Company and allow the Company, at its expense, to undertake
appropriate action to prevent disclosure of, or to obtain a protective order
for, the information deemed confidential.

(o) Stockholder Approval. If the Company is prohibited by Rule 4350 of the NASD
or any successor or similar rule, or the rules of any other securities exchange
or over-the- counter market on which the Common Stock is then listed or traded
from issuing all of the shares of Common Stock issuable upon complete conversion
of the Notes and complete exercise of the Warrants (without giving effect to the
limitations on conversion and exercise contained in Article III.D. of the Notes
and Section 8(g) of the Warrants), the Company shall call a meeting of its
stockholders to be held as promptly as practicable and in any event no later
than 90 days after the effective date of the Registration Statement for the
purpose of voting upon and approving the Transaction Documents, the
authorization and issuance of the Notes and the Warrants, and the issuance of
the Conversion Shares upon conversion of or otherwise pursuant to the Notes and
the Warrant Shares upon exercise of or otherwise pursuant to the Warrants. The
Company shall, through its Board of Directors, recommend to its stockholders
approval of such matters. The Company shall use its best efforts to solicit from
its stockholders proxies in favor of such matters sufficient to comply with all
relevant legal requirements, including, without limitation Rule 4350 promulgated
by the NASD, and shall vote such proxies in favor of such matters. In the event
that the Company is required to obtain such approval and such approval is not
obtained, the Company shall pay a cash payment to the holders of the Notes and
the Warrants in accordance with Article V of the Notes and Section 1 of the
Warrants.

(p) Each of the Officers hereby covenants, for the duration of their respective
employment with the Company, and so long as any of the Purchasers shall continue
to own Securities, to devote substantially all his working time, energy and
attention (other than absences due to illness or regularly scheduled vacation in
accordance with past practices and prudent policy) to the performance of his
duties as an officer of the Company, in a manner that will faithfully and
diligently further the business and interests of the Company.

(q) Each of the Purchasers hereby covenants, from the Closing Date until July
31, 2002, so long as the Company is in compliance with all of the terms of the
Transaction Documents, that it shall not sell, transfer or otherwise dispose of
any Common Stock presently outstanding and owned by it; provided, however, that
with respect to Common Stock that is owned indirectly by such Purchaser, it need
only use its best efforts to cause the direct owner of such shares of Common
Stock to observe the provision set forth in this Section 4(q).

(r) Not less than fifteen (15) days prior to the grant of any options, warrants
or derivative securities by the Company, the Company shall submit to SDS and
Pequot Scout Fund, L.P., a Delaware limited partnership, written notice of such
proposed grant, indicating on such written notice the names of the grantees, the
consideration to be received by the Company in return for the issuance of such
options, warrants or derivative securities, the number of shares of Common Stock
or other capital stock of the Company issuable to such grantees upon exercise of
such options, warrants or derivative securities, and the exercise price of such
options, warrants or derivative securities.

(s) So long as the Notes, Warrants, Conversion Shares or Warrant Shares remain
outstanding, the Company shall not issue any options, warrants or derivative
securities exercisable for Common Stock or other capital stock of the Company at
a price per share or equivalent price per share or otherwise provide stock
grants at a price that is below the Closing Bid Price (as defined in the Notes)
of the Common Stock as of the date of grant of such options, warrants or
derivative securities. The Company acknowledges that the covenant set forth in
this Section 4(s) is a material term of this Agreement.

(t) In the event the Company receives financing or financings from any source or
sources, with the exception of SDS Merchant Fund, L.P. or its affiliates or any
of its subsidiaries, pursuant to an agreement, understanding or other
arrangement (including through the issuance of any Additional Securities or
otherwise) that occurs within 180 business days of the date hereof the Company
shall first apply 100% of such proceeds to the repayment of the Expenses as set
forth in Section 4(f) hereof (such financings (including the amount of any such
Expenses) in the aggregate shall be referred to herein as the "Financing").
Thereafter, the Company must apply 10% of the gross proceeds from the Financing
that exceed $3,000,000 and (2) an additional 15% of the gross proceeds from the
Financing that exceed $4,000,000, to the prepayment of its obligations under the
Notes, in accordance with this Section 4(t), with such payment being deemed to
have been applied first to all of the accrued interest and then the principal
outstanding under the Notes.

5. TRANSFER AGENT INSTRUCTIONS.

(a) The Company shall instruct its transfer agent to issue certificates,
registered in the name of each Purchaser or its nominee, for the Conversion
Shares and the Warrant Shares in such amounts as specified from time to time by
the Purchasers to the Company upon conversion of the Notes or exercise of the
Warrants, as applicable. To the extent and during the periods provided in
Sections 2(f) and 2(g) of this Agreement, all such certificates shall bear the
restrictive legend specified in Section 2(g) of this Agreement.

(b) The Company warrants that no instruction other than such instructions
referred to in this Section 5, and stop transfer instructions to give effect to
Section 2(f) hereof in the case of the transfer of the Conversion Shares or
Warrant Shares prior to registration of the Conversion Shares and Warrant Shares
under the Securities Act or without an exemption therefrom, will be given by the
Company to its transfer agent and that the Securities shall otherwise be freely
transferable on the books and records of the Company as and to the extent
provided in this Agreement and the Registration Rights Agreement. Nothing in
this Section shall affect in any way the Purchasers' obligations and agreement
set forth in Section 2(g) hereof to resell the Securities pursuant to an
effective registration statement or under an exemption from the registration
requirements of applicable securities law. 

(c) If the Purchasers provide the Company and the transfer agent with an opinion
of counsel, which opinion of counsel shall be in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that
the Securities to be sold or transferred may be sold or transferred pursuant to
an exemption from registration, or the Purchasers provide the Company with
reasonable assurances that such Securities may be sold under Rule 144, the
Company shall permit the transfer and, in the case of the Conversion Shares and
Warrant Shares, promptly instruct its transfer agent to issue one or more
certificates in such name and in such denominations as specified by the
Purchasers.

6. CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Notes and Warrants
to the Purchasers hereunder is subject to the satisfaction, at or before the
Closing, of each of the following conditions thereto, provided that these
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion:

(a) Each Purchaser shall have delivered the Purchase Price in accordance with
Section 1(b) above.

(b) The representations and warranties of each Purchaser shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which representations and warranties shall be true and correct as of such
date), and each Purchaser shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by each Purchaser at or
prior to the Closing Date.

(c) No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction or any self-regulatory
organization having authority over the matters contemplated hereby which
prohibits the consummation of any of the transactions contemplated by this
Agreement.

7. CONDITIONS TO THE PURCHASERS' OBLIGATION TO PURCHASE.

The obligation of the Purchasers hereunder to purchase the Notes and Warrants
from the Company hereunder is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that such conditions
are for each Purchaser's sole benefit and may be waived by each Purchaser at any
time in such Purchaser's sole discretion:

(a) The Company shall have executed the Transaction Documents, and delivered
executed original copies of the same to each Purchaser. All filings deemed
reasonably necessary on the part of the Purchasers to properly perfect a first
lien security interest in the Company's assets, all as more particularly
described in the Security Agreement, shall have been made and all fees payable,
if any, in connection therewith shall have been paid by the Company.

(b) The Company shall have delivered to each Purchaser duly executed Notes and
Warrants (each in such denominations as such Purchaser shall request) in
accordance with Section 1(b) above.

(c) The Common Stock shall continue to be traded on the Bulletin Board and
trading in the Common Stock (or on the Bulletin Board generally) shall not have
been suspended by the SEC or such Bulletin Board market.

(d) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date,
which representations and warranties shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Closing Date. The Purchasers shall have received a certificate, executed
by the Chief Executive Officer of the Company after reasonable investigation,
dated as of the Closing Date to the foregoing effect and as to such other
matters as may reasonably be requested by the Purchasers.

(e) No statute, rule, regulation, executive order, decree, ruling, injunction,
action or proceeding shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction or any
self-regulatory organization having authority over the matters contemplated
hereby which questions the validity of, challenges or prohibits the consummation
of, any of the transactions contemplated by this Agreement.

(f) The Purchasers shall have received opinions of the Company's counsel, dated
as of the Closing Date, in form, scope and substance reasonably satisfactory to
the Purchasers and in substantially the form of Exhibit L attached hereto.

(g) There shall have been no material adverse changes and no material adverse
developments in the business, properties, operations, prospects, financial
condition or results of operations of the Company and its subsidiaries, taken as
a whole, since the date hereof, and no information, of which the Purchasers are
not currently aware, shall come to the attention of the Purchasers that is
materially adverse to the Company.

(h) The Purchasers shall have received a copy of resolutions, duly adopted by
the Board of Directors of the Company, which shall be in full force and effect
at the time of the Closing, authorizing the execution, delivery and performance
by the Company of the Transaction Documents and the consummation by the Company
of the transactions contemplated thereby, certified as such by the Secretary or
Assistant Secretary of the Company, and such other documents as they reasonably
request in connection with the Closing.

8. GOVERNING LAW; MISCELLANEOUS.

(a) Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed in the State of New York. The Company and the
Purchasers irrevocably consent to the jurisdiction of the United States federal
courts and the state courts located in the County of New York, State of New York
in any suit or proceeding based on or arising under this Agreement and
irrevocably agree that all claims in respect of such suit or proceeding may be
determined in such courts. The Company irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding. The Company
further agrees that service of process upon the Company mailed by first class
mail shall be deemed in every respect effective service of process upon the
Company in any such suit or proceeding. Nothing herein shall affect the right of
the Purchasers to serve process in any other manner permitted by law. The
Company agrees that a final non-appealable judgment in any such suit or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on such judgment or in any other lawful manner.

(b) Counterparts. This Agreement may be executed in two or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party. This Agreement, once executed by a party, may be delivered to the
other parties hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement. In the event
any signature is delivered by facsimile transmission, the party using such means
of delivery shall cause the manually executed Execution Page(s) hereof to be
physically delivered to the other party within five (5) days of the execution
hereof, provided that the failure to so deliver any manually executed Execution
Page shall not affect the validity or enforceability of this Agreement.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or enforceability of this Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the instruments referenced
herein contain the entire understanding of the Purchasers, the Company, their
affiliates and persons acting on their behalf with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchasers makes any representation,
warranty, covenant or undertaking with respect to such matters. No provision of
this Agreement may be waived other than by an instrument in writing signed by
the party to be charged with enforcement and no provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
Purchasers.

(f) Notices. Any notices required or permitted to be given under the terms of
this Agreement shall be sent by certified or registered mail (return receipt
requested) or delivered personally, by responsible overnight carrier or by
confirmed facsimile, and shall be effective five (5) days after being placed in
the mail, if mailed, or upon receipt or refusal of receipt, if delivered
personally or by responsible overnight carrier or confirmed facsimile, in each
case addressed to a party. The addresses for such communications shall be:



If to the Company:

Merlin Software Technologies International, Inc.
4370 Dominion Street, 3rd Floor
Burnaby, British Columbia
Canada V5G 4L7
Facsimile: (604) 320-7277
Attn:  Chief Executive Officer



 

with a copy simultaneously transmitted by like means to:

Virgil Z. Hlus
Corporate Finance and Securities Department
Clark, Wilson
800 - 885 West Georgia Street
Vancouver, BC

Canada V6C 3H1
Phone: (604) 891-7707
Facsimile: (604) 687-6314

If to the Purchasers, to the address set forth under the Purchasers' name on the
execution page hereto, with a copy simultaneously transmitted by like means to:



 

Drinker Biddle & Reath LLP
One Logan Square
18th & Cherry Streets

Philadelphia, PA 19103

U.S.A.
Facsimile: (215) 988-2757
Attn:  Stephen T. Burdumy, Esq.





Each party shall provide notice to the other party of any change in address.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and assigns. The Company shall
not assign this Agreement or any rights or obligations hereunder.
Notwithstanding the foregoing, each Purchaser may assign its rights hereunder to
any of its "affiliates," as that term is defined under the Exchange Act, without
the consent of the Company or to any other person or entity with the consent of
the Company, which consent shall not be unreasonably withheld. This provision
shall not limit any Purchaser's right to transfer the Securities pursuant to the
terms of the Notes, the Warrants and this Agreement or to assign the Purchaser's
rights under the Transaction Documents to any such transferee. In addition, and
notwithstanding anything to the contrary contained in the Transaction Documents,
the Securities may be pledged and all rights of the Purchasers under this
Agreement or any other agreement or document related to the transactions
contemplated hereby may be assigned, without further consent of the Company, to
a bona fide pledgee in connection with the Purchasers' margin or brokerage
account.

(h) Third Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

(i) Survival. The representations and warranties of the Company and the
agreements and covenants set forth in Sections 3, 4, 5 and 8 hereof shall
survive for three years following the Closing notwithstanding any due diligence
investigation conducted by or on behalf of the Purchasers. Moreover, none of the
representations and warranties made by the Company herein shall act as a waiver
of any rights or remedies the Purchasers may have under applicable U.S. federal
or state securities laws. The Company shall indemnify and hold harmless the
Purchasers and each Purchaser's officers, directors, employees, partners,
members, agents and affiliates for all losses or damages arising as a result of
or related to any breach or alleged breach by the Company of any of its
representations or covenants set forth herein, including advancement of expenses
as they are incurred.

(j) Publicity. The Company and the Purchasers shall have the right to approve
before issuance any press releases, SEC or, to the extent applicable, NASD
filings, or any other public statements with respect to the transactions
contemplated hereby; provided, however, that the Company shall be entitled,
without the prior approval of the Purchasers, to make any press release or SEC
or, to the extent applicable, NASD filings with respect to such transactions as
is required by applicable law and regulations (although the Purchasers shall be
consulted by the Company in connection with any such press release and filing
prior to its release and shall be provided with a copy thereof and must provide
specific consent to the use of their name in connection therewith).

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l) Termination. In the event that the Closing shall not have occurred on or
before May 31, 2002, unless the parties agree otherwise, this Agreement shall
terminate at the close of business on such date. Notwithstanding any termination
of this Agreement, any party not in breach of this Agreement shall preserve all
rights and remedies it may have against another party hereto for a breach of
this Agreement prior to or relating to the termination hereof.

(m) Joint Participation in Drafting. Each party to this Agreement has
participated in the negotiation and drafting of the Transaction Documents. As
such, the language used herein and therein shall be deemed to be the language
chosen by the parties hereto to express their mutual intent, and no rule of
strict construction will be applied against any party to this Agreement.

(n) Equitable Relief. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Purchasers by vitiating
the intent and purpose of the transactions contemplated hereby. Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
hereunder (including, but not limited to, its obligations pursuant to Section 5
hereof) will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Agreement (including, but not
limited to, its obligations pursuant to Section 5 hereof), that the Purchasers
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach and requiring immediate issuance and transfer of the
Securities, without the necessity of showing economic loss and without any bond
or other security being required.

(o) Knowledge. As used in this Agreement, the term "knowledge" of any person or
entity shall mean and include (i) actual knowledge and (ii) that knowledge which
a reasonable prudent business person could have obtained in the management of
his or her business affairs after making due inquiry and exercising due
diligence which a prudent business person should have made or exercised, as
applicable, with respect thereto.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the undersigned Purchasers and the Company have caused this
Agreement to be duly executed as of the date first above written.

MERLIN SOFTWARE TECHNOLOGIES
INTERNATIONAL, INC.


Signature: /s/ Trevor McConnell
Name: Trevor McConnell
Title: Chief Financial Officer
Date: 22 May 2002



PURCHASERS:

SDS MERCHANT FUND, L.P.

, a Delaware limited partnership
By: SDS Capital Partners, L.L.C., its Managing Member
Signature: /s/ Steven Derby
Name: Steven Derby
Title: Managing Member
Date: 23 May 2002



NARRAGANSETT I, L.P.

, a Delaware limited partnership
Signature: /s/ Joseph L. Dowling, III
Name: Joseph L. Dowling, III
Title: Managing Member
Date: 23 May 2002



NARRAGANSETT OFFSHORE LTD.

, a Cayman Island corporation
By: Leo Holdings, L.L.C., its Investment Manager
Signature: /s/ Joseph L. Dowling, III
Name: Joseph L. Dowling, III
Title: Managing Member
Date: 23 May 2002



PEQUOT SCOUT FUND, L.P.

, a Delaware limited partnership
By: Pequot Capital Management, Inc., its Investment Advisor
Signature: /s/ Kevin E. O'Brien
Name: Kevin E. O'Brien
Title: General Counsel
Date: 23 May 2002




OFFICERS:

Signature: /s/ R.A. Heller
Name: Robert A. Heller

Signature: /s/ Trevor McConnell
Name: Trevor McConnell